People v Thomas (2016 NY Slip Op 02674)





People v Thomas


2016 NY Slip Op 02674


Decided on April 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2014-08594
 (Ind. No. 684/12)

[*1]The People of the State of New York, respondent, 
vTracy Thomas, appellant.


Bruce R. Bekritsky, Mineola, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Judith R. Sternberg and Donald Berk of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Honorof, J.), rendered September 10, 2014, convicting him of robbery in the first degree (three counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the People were required to provide him with notice of the identification testimony of a certain witness is without merit. Since there was no previous identification of the defendant by that witness, no such notice was required (see CPL 710.30; People v Trammel, 84 NY2d 584; People v Williams, 58 AD3d 771, 771; People v Goodwine, 46 AD3d 702, 703; People v Soto, 22 AD3d 511; People v Romano, 282 AD2d 764, 765).
As the People concede, the Supreme Court erred in allowing the prosecutor to inquire about a book of fiction written by the defendant six years before the subject crimes were committed (see People v Cortez, 22 NY3d 1061, 1069-1072). However, the error was harmless, as there was overwhelming evidence of the defendant's guilt without reference to the error, and no substantial probability that the error might have contributed to his convictions (see People v Crimmins, 36 NY2d 230, 241-242; People v Cortez, 22 NY3d at 1072; People v White, 136 AD3d 846).
BALKIN, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court